COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                         EL PASO

NATHANIEL HOUSTON,                                )
                                                  )            No. 08-15-00313-CR
               Appellant,                         )
                                                  )   Appeal from the 292nd District Court
v.                                                )
                                                  )           of Dallas County, Texas
THE STATE OF TEXAS,                               )
                                                  )             (TC# F-1126764-V)
               State.                             )

                                           ORDER

        The reporter’s record in the above styled and numbered cause was originally due October
6, 2015. On October 15, 2015, this Court extended the due date until November 5, 2015. As of
this date, the reporter’s record has still not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations, which may include
appointment of new counsel. The record of such hearing, including any orders and findings of
the trial judge, shall be certified and forwarded to this office on or before December 16, 2015.

       IT IS SO ORDERED this 16th day of November, 2015.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.